Case 1:17-cv-00083-LPS Document 484 Filed 09/29/20 Page 1 of 12 PagelD #: 23522

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

3G LICENSING, S.A.,
KONINKLIJKE KPN N.YV.,
ORANGE, S.A.,
Plaintiffs,
Vv.

HTC CORPORATION,

Defendant.

C.A. No. 17-83-LPS

 

3G LICENSING, 5.A.,
KONINKLIJKE KPNN.YV.,
ORANGE, 8.A.,

Plaintiffs,
v.
LENOVO GROUP LTD.,
LENOVO HOLDING CoO., INC,
LENOVO (UNITED STATES) INC.,, and
MOTOROLA MOBILITY LLC,

Defendants.

C.A. No. 17-84-LPS

 

3G LICENSING, 8.A.,
KONINKLIJKE KPNN.V.,
ORANGE, 8.A.,

Plaintiffs,

¥.

LG ELECTRONICS INC., and LG
ELECTRONICS, U.S.A., INC.,

Defendants.

C.A. No. 17-85-LPS

 

 

 
Case 1:17-cv-00083-LPS Document 484 Filed 09/29/20 Page 2 of 12 PagelD #: 23523

KONINKLIJKE KPN N.Y,
Plaintiff,
Vv. : C.A. No. 17-90-LPS

STERRA WIRELESS, INC., and
SIERRA WIRELESS AMERICA, INC,,

Defendants.

 

Brian E. Farnan and Michael J. Farnan, FARNAN LLP, Wilmington, DE

Lexie G. White and Hunter A. Vance, SUSMAN GODFREY, L.L.P., Houston, TX
Andres C. Healy and Jenna G. Farleigh, SUSMAN GODFREY, L.L.P., Seattle, WA

Attorneys for Plaintiffs

John W. Shaw and Nathan R. Hoeschen, SHAW KELLER LLP, Wilmington, DE

Yar R. Chaikovsky, Bruce Yen, Alexander H. Lee, and Radhesh Devendran, PAUL HASTINGS
LLP, Palo Alto, CA

Attorneys for Defendant HTC Corporation
Jack B. Blumenfeld and Anthony D. Raucci, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
Wilmington, DE
Taylor H. Ludlam, KILPATRICK TOWNSEND AND STOCKTON, Raleigh, NC
Steven D, Moore, KILPATRICK TOWNSEND AND STOCKTON LLP, San Francisco, CA
Russell A. Korn, Richard W. Goldstucker, and Courtney S. Dabbiere, KILPATRICK
TOWNSEND AND STOCKTON LLP, Atlanta, GA
Attorneys for Defendants Lenovo Holding Co., Inc, Lenovo (United States) Inc., and
Motorola Mobility LLC
Rodger D. Smith, MORRIS, NICHOLS, ARSHT & TUNNELL LLP, Wilmington, DE
Ashish Nagdev, SIDLEY AUSTIN LLP, Palo Alto, CA

Attorneys for Defendants LG Electronics Inc. and LG Electronics U.S.A,, Inc.

 

 

 
Case 1:17-cv-00083-LPS Document 484 Filed 09/29/20 Page 3 of 12 PagelD #: 23524

Jack B. Blumenfeld and Jeremy A. Tigan, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
Wilmington, DE

Adam Alper and Reza Dokhanchy, KIRKLAND & ELLIS LLP, San Francisco, CA
Michael W. De Vries, Christopher M. Lawless, and JB Schiller, KIRKLAND & ELLIS LLP,
Los Angeles, CA

Attorneys for Defendants Sierra Wireless, Inc. and Sierra Wireless America, Inc.

MEMORANDUM OPINION

 

September 29, 2020
Wilmington, Delaware

 
Case 1:17-cv-00083-LPS Document 484 Filed 09/29/20 Page 4 of 12 PagelD #: 23525

ST , U.S. District Judge:

Pending before the Court are the parties’ claim construction disputes related to five terms
in U.S. Patent No. 6,212,662 (the “662 patent”). The parties submitted a joint claim
construction brief (D.1. 438) (“Br.”), a joint exhibit (D.I. 439), and expert declarations (D.I. 440-
41).! The Court held a claim construction hearing on July 2, 2020, at which both sides presented
oral argument.? (D.I. 458) (“Tr.”)

L LEGAL STANDARDS

The ultimate question of the proper construction of a patent is a question of law. See
Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 §. Ct. 831, 837 (2015) (citing Markman v. Westview
instruments, Inc., 517 U.S. 370, 388-91 (1996)). “It is a bedrock principle of patent law that the
claims of a patent define the invention to which the patentee is entitled the right to exclude.”
Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (internal citation and quotation
marks omitted). “[T]here is no magic formula or catechism for conducting claim construction.”
Td. at 1324. Instead, the Court is free to attach the appropriate weight to appropriate sources “in
light of the statutes and policies that inform patent law.” Id.

“(T]he words of a claim are generally given their ordinary and customary meaning...
[which is] the meaning that the term would have to a person of ordinary skill in the art in
question at the time of the invention, i.¢., as of the effective filing date of the patent application.”
Id. at 1312-13 (internal citations and quotation marks omitted). “[T]he ordinary meaning of a

claim term is its meaning to the ordinary artisan after reading the entire patent.” Jd at 1321

 

! All references to the docket index are to C.A. No. 17-83.

* The parties agree on the following constructions: (1) the portion of the claim 1 preamble
reciting “original data provided in blocks with each block having plural bits in a particular
ordered sequence” is limiting and (2) “permutation” in claims 1-4 means “reordering of members
of a given set.” (Br. at 3) The Court adopts these constructions.

1

 

 

 
Case 1:17-cv-00083-LPS Document 484 Filed 09/29/20 Page 5 of 12 PagelD #: 23526

(internal quotation marks omitted). The patent “specification is always highly relevant to the
claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning
of a disputed term.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

While “the claims themselves provide substantial guidance as to the meaning of
particular claim terms,” the context of the surrounding words of the claim also must be
considered. Phillips, 415 F.3d at 1314. Furthermore, “{o]ther claims of the patent in question,
both asserted and unasserted, can also be valuable sources of enlightenment . . . [b]ecause claim
terms are normally used consistently throughout the patent.” Jd, (internal citation omitted).

It is likewise true that “[d]ifferences among claims can also be a useful guide.... For
example, the presence of a dependent claim that adds a particular limitation gives rise to a
presumption that the limitation in question is not present in the independent claim.” Jd. at 1314-
15 (internal citation omitted), This “presumption is especially strong when the limitation in
dispute is the only meaningful difference between an independent and dependent claim, and one
party is urging that the limitation in the dependent claim should be read into the independent
claim.” SunRace Roots Enter. Co., Ltd. v. SRAM Corp., 336 F.3d 1298, 1303 (Fed. Cir. 2003).

It is also possible that “the specification may reveal a special definition given to a claim
term by the patentee that differs from the meaning it would otherwise possess. In such cases, the
inventor’s lexicography governs.” Phillips, 415 F.3d at 1316.

It bears emphasis that “[e|ven when the specification describes only a single
embodiment, the claims of the patent will not be read restrictively unless the patentee has
demonstrated a clear intention to limit the claim scope using words or expressions of manifest

exclusion or restriction.” Hill-Rom Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir.

 

 

 
Case 1:17-cv-00083-LPS Document 484 Filed 09/29/20 Page 6 of 12 PagelD #: 23527

2014) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir, 2004))
(alteration in original) (internal quotation marks omitted).

In addition to the specification, a court “should also consider the patent’s prosecution
history, if it is in evidence.” Markman v. Westview Instruments, Inc. , 52 F.3d 967, 980 (Fed. Cir.
1995), aff'd, 517 U.S. 370 (1996), The prosecution history, which is “intrinsic evidence,”
“consists of the complete record of the proceedings before the [Patent and Trademark Office]
and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d at 1317.
“{T]he prosecution history can often inform the meaning of the claim language by demonstrating
how the inventor understood the invention and whether the inventor limited the invention in the
course of prosecution, making the claim scope narrower than it would otherwise be.” Id.

“In some cases . . . the district court will need to look beyond the patent’s intrinsic
evidence and to consult extrinsic evidence in order to understand, for example, the background
science or the meaning of a term in the relevant art during the relevant time period.” Teva, 135
S Ct. at 841. “Extrinsic evidence consists of all evidence external to the patent and prosecution
history, including expert and inventor testimony, dictionaries, and learned treatises.” Markman,
52 F.3d at 980. For instance, technical dictionaries can assist the court in determining the
meaning of a term to those of skill in the relevant art because such dictionaries “endeavor to
collect the accepted meanings of terms used in various fields of science and technology.”
Phillips, 415 F.3d at 1318. In addition, expert testimony can be useful “to ensure that the court's
understanding of the technical aspects of the patent is consistent with that of a person of skill in
the art, or to establish that a particular term in the patent or the prior art has a particular meaning
in the pertinent field.” Jd. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

 
Case 1:17-cv-00083-LPS Document 484 Filed 09/29/20 Page 7 of 12 PagelD #: 23528

from bias that is not present in intrinsic evidence.” Jd. Overall, while extrinsic evidence “may
be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is
unlikely to result in a reliable interpretation of patent claim scope unless considered in the
context of the intrinsic evidence.” Jd. at 1318-19. Where the intrinsic record unambiguously
describes the scope of the patented invention, reliance on any extrinsic evidence is improper.
See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir, 1999).

Finally, “[tJhe construction that stays true to the claim language and most naturally aligns
with the patent’s description of the invention will be, in the end, the correct construction.”
Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows
that “a claim interpretation that would exclude the inventor’s device is rarely the correct
interpretation.” Osram GmbH v. Int'l Trade Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007)
(internal quotation marks omitted).

Ul. CONSTRUCTION OF DISPUTED TERMS?

 

3 As Plaintiffs note, the disputed terms were already construed by the United States District
Court for the Eastern District of Texas in Koninklijke KPN NV. v. Samsung Elecs. Co., Lid.,
2016 WL 2610649 (E.D. Tex. May 6, 2016), and Plaintiffs’ proposed constructions are
consistent with that court’s decision. (Br. at 1) This Court views the earlier constructions as
persuasive authority, although it is not required to adopt them. See Traxcell Techs., LLC v. ALE
USA Inc., 2019 WL 6910429, at *10 (C.D. Cal. July 30, 2019).

In contrast, most of Defendants’ arguments are based on the Federal Circuit’s decision in
Koninklijke KPN N.V. v. Gemalto M2M GmbH, 942 F.3d 1143 (Fed. Cir. 2019), which the
Eastern District of Texas did not have before it at the time it resolved claim construction
disputes. Notably, the Federal Circuit’s decision was not a claim construction decision; instead,
it was a decision reviewing (and reversing) this Court’s finding that the 662 patent was directed
to nonpatentable subject matter. See id Defendants divine in the Federal Circuit’s analysis
certain implicit claim constructions. In the Court’s view, the Federal Circuit did not hand down
precedential claim constructions which the Court is bound to follow, as that court did not have
before it claim construction disputes. Nonetheless, it is important that this Court’s resolution of
the pending claim construction disputes not be inconsistent with what the Federal Circuit said
about the claims (and the Court believes its constructions meet this standard).

4

 

 
Case 1:17-cv-00083-LPS Document 484 Filed 09/29/20 Page 8 of 12 PagelD #: 23529

A. “A device for producing error checking based on original data provided in
Pp p
blocks with each block having plural bits in a particular ordered sequence” /
“producing error checking”

 

Plaintiffs

The portion of the preamble reciting “original data provided in blocks with each block having
plural bits in a particular ordered sequence” is limiting. The preamble otherwise is non-
limiting and does not require construction.

Defendants

The preamble is limiting, and “producing error checking” should be construed to mean
“senerating supplementary data for detecting transmission errors.”

Court

The portion of the preamble reciting “original data provided in blocks with each block having
plural bits in a particular ordered sequence” is limiting. The preamble otherwise is non-
limiting and does not require construction.

 

 

 

 

 

Defendants argue that the preamble phrase “a device for producing error checking” is
limiting because it contains the only reference to the inventive concept of the *662 patent. (Br. at
4-5) The Court agrees, instead, with Plaintiffs that the inventive concept identified by the
Federal Circuit (in reviewing this Court’s decision that the *662 patent was not directed to
patentable subject matter) was a “non-abstract improvement in an existing technology process”
and this limitation captures only the “existing technology process” portion of that inventive
concept, not also the “non-abstract improvement.” (Br. at 6-7; see also Koninklijke KPN N.V. v.
Gemalto M2M GmbH, 942 F.3d 1143, 1150 (Fed. Cir. 2019)) Similarly, the intrinsic evidence
cited by Defendants to support their proposal (e., “generating supplementary data for detecting
transmission errors”) relates to the existing process of “checking for errors in data transmission
systems,” not the claimed improvement. (See Tr. at 22-23; see also Br. at 6)

Thus, the disputed preamble phrase “only states the intended use of the invention” and is

not limiting. See TomTom, Inc. v. Adolph, 790 F.3d 1315, 1323 (Fed. Cir. 2015). Defendants’

 

4 This term appears in the preamble of claim 1 of the 662 patent.
5

 

 
Case 1:17-cv-00083-LPS Document 484 Filed 09/29/20 Page 9 of 12 PagelD #: 23530

arguments based on the claim language “based on” and antecedent basis are unpersuasive. (See

Tr. at 24-26)

B. “generating device configured to generate check data”

 

Plaintiffs
Not means-plus-function
A “device which generates supplementary data for use in checking for errors”

Alternatively, if the limitation is construed to be a means-plus-function limitation:
Function: “generate check data”

Structure: Circuitry configured to operate as described at 1:33-36, 1:37-41, 1:60-65,
2:30-34, 3:32-34, and/or 3:59-61, or its equivalent,

Defendants

This limitation should be interpreted as a means-plus-function limitation. ~
Function: “generate check data”

Structure: Circuitry, including that disclosed at 6:14-24, configured to perform the
algorithm(s) disclosed at 1:37-41, 1:60-67.

Court

Not means-plus-function

A “device configured to generate supplementary data for use in checking for errors”

 

 

 

 

 

Because the claim term does not use “means,” there is a rebuttable presumption that
§ 112 | 6 does not apply, and Defendants have not overcome this presumption by showing that
the term “fails to recite sufficiently definite structure.” Williamson v. Citrix Online, LLC, 792
F.3d 1339, 1351 (Fed. Cir. 2015). Defendants emphasize that “device” is a nonce word, but the
proper test is whether “the term, as the name for structure, has a reasonably well understood
meaning in the art.” Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007 (Fed. Cir. 2018). The
opinions of both sides’ experts — Defendants’ expert Dr. Wicker and Plaintiffs’ expert Dr. Cohen
— demonstrate that “generating devices” were known in the art and included devices known as
“encoders.” (Br. at 10, 16) Likewise, the declaration of Defendants’ expert Dr. Kakaes suggests

that the invention had a known structural form. (Tr. at 39) Further, contrary to Defendants’

 

5 This term appears in claim 1 of the ’662 patent.

 
Case 1:17-cv-00083-LPS Document 484 Filed 09/29/20 Page 10 of 12 PagelD #: 23531

argument (Br. at 13), the patentee’s decisions to initially draft “means for” limitations and
ultimately replace them with “device” terms reflects the patentee’s intent that § 112 § 6 should
not apply. (Br. at 16) The Court’s conclusion that this term had a reasonably well understood
meaning in the art is supported by the Federal Circuit’s statement that the ’662 patent claims
“recite a sufficiently specific implementation . . . of an existing tool (i.e., check data generating
device).” Gemalto, 942 F.3d at 1151.

The Court adopts Plaintiffs’ construction as modified by the Court, without objection
from Plaintiffs, to address one of Defendants’ criticisms of Plaintiffs’ previous proposal. (See,
e.g., Tr. at 55-56, 58-59)

c. “check data”®

 

Plaintiffs

“supplementary data for use in checking for transmission errors”

Defendants

“supplementary data that is a short-hand representation of the content of the original data for
detecting transmission errors”

Court

“supplementary data for use in checking for transmission errors”

 

 

 

 

 

Defendants essentially seek a negative limitation: that “check data” have fewer bits than
the original data. (See Br. at 24-25, 27-28) Defendants have not identified any “express
disclaimer or independent lexicography in the written description” or any other meritorious basis
to narrow the scope of the claim term. See Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314,
1322-23 (Fed. Cir. 2003). Additionally, the Court agrees with Plaintiffs that requiring check data

to be smaller than the original data would be inconsistent with the purpose of the invention,

 

6 This term appears in claim 1 of the ’662 patent.

 
Case 1:17-cv-00083-LPS Document 484 Filed 09/29/20 Page 11 of 12 PagelD #: 23532

which was to overcome the problems caused by systems using too few data bits, (Br. at 24; see
also °662 patent at 1:46-59, 2:19-41)

Defendants rely heavily on the Federal Circuit’s statement that “check data effectively
serves as a short-hand representation of the content of the original data prior to transmission,”
but the Federal Circuit was (at least in large part) making an observation about check data in
prior art systems and (more importantly) was not construing the term “check data” as used in the
’662 patent’s claims. Gemalto, 942 F.3d at 1146; see also Br. at 23. Defendants also point to
embodiments disclosed in the patent which may involve check data shorter than the original data,
but Plaintiffs do not dispute that such embodiments are within the scope of the claims.
Defendants’ efforts to limit the claims to such embodiments (including their reliance on the
specification’s reference to “restricted in length”) fail. (See Tr. at 82-87)

D. “modify the permutation in time”’

 

Plaintiffs

“change the permutation from time to time”

Defendants

“modify the permutation applied to successive data blocks so that the change enables the
detection of persistent errors in data transmission”

Court

“change the permutation from time to time”

 

 

 

 

 

Defendants again rely on the Federal Circuit’s decision for their proposed construction.
(Br. at 30-31, 37-38) In particular, they highlight the following passage:

According to the *662 patent, prior art error detection systems were
unable to reliably detect systematic errors.... The °662 patent
solves this problem by varying the way check data is generated by
varying the permutation applied to different data blocks. Varying
the permutation for each data block reduces the chances that the
same systematic error will produce the same defective check data
across different data blocks.

 

7 This term appears in claim 2 of the 662 patent.

 

 
Case 1:17-cv-00083-LPS Document 484 Filed 09/29/20 Page 12 of 12 PagelD #: 23533

Gemalto, 942 F.3d at 1145-46. But, again, the Federal Circuit did not resolve a claim
construction dispute and, instead, gave an overview of the pertinent technology.

Moreover, the Court agrees with Plaintiffs that their proposed construction is supported
by the specification language that the permutation (1) can “be varied every n bits, where n > 1”
and (2) “can be varied on the basis of one or more parameters of the data packet” to “accomplish
a varying, i.e., time-dependent checking function.” (Br. at 29, 36)

Plaintiffs are further correct (Br. at 30) that a portion of Defendants’ construction — “so
that the change enables the detection of persistent errors in data transmission” — would
inappropriately narrow the scope of the claim to capturing only the central purpose of the
invention. See Fujinon Corp. v. Motorola, Inc,, 2009 WL 2920808, at *8 (D. Del. Sept. 11,
2009) (“[T]he relevant legal fact is that the invention claimed in claim 1 need not fulfill every —
or even the central — purpose of the inventor’s invention.”).

lil. CONCLUSION
The Court will construe the disputed terms as explained above. An appropriate Order

follows.*

 

® After the hearing, the parties submitted a letter disputing whether Defendants waived their
arguments on five claim terms that Plaintiffs asked the Court to construe as having their plain
and ordinary meaning. (DJ. 459) The Court agrees with Defendants that they did not
affirmatively waive their arguments on these terms but instead made the strategic choice not to
brief them given the page limits set by the Court; the Court further agrees with Defendants that
the cases cited by Plaintiffs are distinguishable. (See id. at 4-6 & n.3) The parties may (if
necessary) raise their additional claim construction disputes as part of their summary judgment
or Daubert briefing. (See id. at 7)

 
